J-A15008-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
            v.                           :
                                         :
                                         :
HIRAM RAMOS                              :
                                         :
                 Appellant               :         No. 1977 EDA 2019

       Appeal from the Judgment of Sentence Entered June 11, 2019
 In the Court of Common Pleas of Montgomery County Criminal Division at
                     No(s): CP-46-CR-0007236-2016

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
            v.                           :
                                         :
                                         :
HIRAM RAMOS                              :
                                         :
                 Appellant               :         No. 1978 EDA 2019

       Appeal from the Judgment of Sentence Entered June 11, 2019
 In the Court of Common Pleas of Montgomery County Criminal Division at
                     No(s): CP-46-CR-0006862-2017


BEFORE:   LAZARUS, J., KING, J. and STRASSBURGER, J.*

DISSENTING MEMORANDUM BY STRASSBURGER, J.:               FILED OCTOBER 05,

          2020

     I respectfully dissent. While I agree with the learned Majority that Hiram

Ramos (Appellant) has presented a substantial question warranting our




* Retired Senior Judge assigned to the Superior Court.
J-A15008-20


discretionary review of his sentence,1 I respectfully disagree that the trial

court did not abuse its discretion, as I would hold the consecutive nature of

Appellant’s aggregate sentence of 58 years and 5 months to 116 years and

10 months of incarceration is clearly unreasonable.

      As the Majority explains, Appellant received a lengthy aggregate

sentence because the trial court chose to impose consecutive, standard range

sentences. Appellant’s convictions involved 31 properties, 13 of which were

burglarized. Of the remainder, 11 involved only loitering and prowling at night

time, a third degree misdemeanor, and the rest were attempted property

offenses. For multiple offenses committed at a single property, the sentences

merged or the trial court ordered them to run concurrently. See N.T.,

6/11/2019, at 37-51. But for each of the 31 properties, the trial court ordered

the sentences to run consecutively. Id. The imposition of these consecutive

sentences resulted in what is essentially a guaranteed life sentence for

Appellant, as he will remain in prison under the minimum term until age 92.


1 With regard to satisfying the fourth factor for this Court to consider a
challenge to the discretionary aspects of Appellant’s sentence, see Majority at
5-7, I note that this Court has recognized “the imposition of consecutive,
rather than concurrent, sentences may raise a substantial question in only the
most extreme circumstances, such as where the aggregate sentence is unduly
harsh, considering the nature of the crimes and the length of imprisonment.”
Commonwealth v. Lamonda, 52 A.3d 365, 372 (Pa. Super. 2012) (en
banc). In my view, this case presents an “extreme circumstance,” due to the
exceptional length of Appellant’s aggregate maximum sentence of nearly 117
years for property crimes in which there were no encounters with any victims,
no one was physically injured, and the victims who had items stolen were not
aware they were missing until the following day.


                                     -2-
J-A15008-20


      As the Majority sets forth, the trial court has discretion to impose

sentences consecutively or concurrently. See Majority, at 11. “This Court's

review of the discretionary aspects of a sentence is confined by the statutory

mandates of 42 Pa.C.S. § 9781(c) and (d).” Commonwealth v. Dodge, 77
A.3d 1263, 1274 (Pa. Super. 2013) (“Dodge IV”). Subsection 9781(c)(2)

provides that this Court “shall vacate the sentence and remand the case to

the sentencing court with instructions” if we find that “the sentencing court

sentenced   within   the   sentencing   guidelines   but   the   case   involves

circumstances where the application of the guidelines would be clearly

unreasonable.” 42 Pa.C.S. § 9781(c)(2). In reviewing the record, we consider

the four factors set forth in subsection 9781(d). See Majority at 12-13.

Further, “[w]hen imposing a sentence, the sentencing court must consider the

factors set out in 42 Pa.C.S. § 9721(b), that is, the protection of the public,

gravity of offense in relation to impact on victim and community, and

rehabilitative needs of the defendant.” Commonwealth v. Coulverson, 34
A.3d 135, 144 (Pa. Super. 2011). I am cognizant, as are my learned

colleagues, of our Supreme Court’s pronouncement that “rejection of a

sentencing court’s imposition of sentence on unreasonableness grounds

[should] occur infrequently.” Majority at 12, quoting Commonwealth v.

Walls, 926 A.2d 957, 964 (Pa. 2007). Nonetheless, I believe this is one of

those “infrequent” instances.




                                     -3-
J-A15008-20


      In one such “infrequent” case, we reviewed the trial court’s imposition

of an aggregate sentence of 18 to 90 years of incarceration after the defendant

pleaded guilty to rape, involuntary deviate sexual intercourse, robbery, and

numerous other charges. Coulverson, 34 A.3d at 138-39. Even though

Coulverson’s minimum sentences were within the standard range of the

sentencing guidelines, this Court held that his aggregate sentence was “clearly

unreasonable” under subsection 9781(c)(2). We reasoned as follows.

             [T]he record reveals scant consideration of anything
      other than victim impact and the court’s impulse for
      retribution on the victims’ behalf. In so recognizing, we hasten
      to acknowledge that the victims in this case, particularly those
      stricken by the rape and its aftermath, are casualties of a social
      and personal tragedy that has profoundly altered the courses of
      their lives. Their losses are the product of brutal, senseless acts
      and anathema to individual dignity in an ordered society.
      Nevertheless, those losses do not obviate the legal and
      social imperative that a defendant’s punishment must fit
      not only the crime he committed, as reflected here in the
      impact statements of the victims at sentencing, but also
      must account for the rehabilitative need of the defendant,
      and the companion interest of society reflected in sections
      9721(b) and 9781(d).

            These needs are not served merely because the sentencing
      judge elects to commence a sentence in the standard range of the
      Sentencing Guidelines. Other factors too, including the term of the
      maximum sentence (regardless of the availability of statutory
      maximums or consecutive sentencing), also bear on the extent to
      which sentencing norms are observed and an appropriate
      sentence imposed. A sentence may still be excessive regardless
      of the commencement of terms of imprisonment in the standard
      guidelines range if the upper end of the sentence imposes a term
      unlikely to end during the defendant's natural life span or, as here,
      perpetually subject to the discretion of the Board of Probation and
      Parole.




                                      -4-
J-A15008-20


Coulverson, 34 A.3d at 148 (emphasis added). We continued as

follows.

             [T]he deliberation of a court of law demands evaluation of
      multiple considerations that private grief does not. Thus, while a
      crime’s impact on the victim continues to be a significant
      element of a sentencing judge’s consideration, the court
      may not ignore the continuum of circumstances underlying
      a defendant’s criminal conduct, society’s need for
      rehabilitation, or the statutory factors enunciated in our
      Sentencing Code on the way to imposing a maximum sentence.
      Nor may it aggregate consecutive sentences merely to achieve
      extended incarceration if the totality of the sentencing factors
      involved … has not been considered and acknowledged. In this
      regard, the trial court’s consideration here was plainly inadequate,
      its explanation scant, and the resulting maximum sentence
      manifestly excessive. … Although the court acknowledged the PSI
      report, it did so only as a perfunctory exercise and focused its
      consideration entirely on the severity of [the defendant’s] offenses
      and the victims’ impact statements. Its discussion evinced no
      consideration whatsoever of the dysfunction that marked [the
      defendant’s] own life, his cooperation and remorse, his attempts
      at reclaiming a productive role in society, or the possibility that,
      with appropriate mental health treatment, he might succeed at
      rehabilitation after serving a substantial term of eighteen years’
      incarceration. The resulting sentence cannot be described as
      “individualized” in any meaningful way. Consequently,
      notwithstanding the commencement of [the defendant’s] multiple
      sentences in the standard guidelines range, we find the maximum
      sentence imposed “clearly unreasonable.”
Id. at 149-50 (emphasis added).

      In the Dodge series of cases, this Court reviewed, in four decisions

spanning nine years, the consecutive nature of the trial court’s imposition of

sentences upon a defendant. There, the trial court originally sentenced 42-

year-old Dodge to a total sentence of 58½ to 124 years for his convictions of

40 counts of receiving stolen property, two counts of burglary, two counts of


                                     -5-
J-A15008-20


criminal trespass, two drug offenses, and unauthorized use of a motor vehicle.

Commonwealth v. Dodge, 859 A.2d 771 (Pa. Super. 2004) (“Dodge I”).

We vacated the sentence as clearly unreasonable. Id. Our Supreme Court

vacated Dodge I and remanded to us for consideration in light of Walls,

supra. This Court again vacated the sentence as clearly unreasonable under

subsection 9781(c)(2) because its consecutive nature amounted to a life

sentence, as Dodge would have been age 100½ under his minimum term.

Dodge II, 957 A.2d 1198, 1202 (Pa. Super. 2008). On remand, the trial court

resentenced Dodge to a similar sentence, which would have kept him in prison

past the age of 93. We likewise vacated that sentence as clearly unreasonable.

Commonwealth v. Dodge, 26 A.3d 1204 (Pa. Super. 2011) (unpublished

memorandum) (“Dodge III”). At his third sentencing, the trial court

sentenced him to consecutive sentences totaling 40 years and 7 months to 81

years and 2 months of incarceration. We affirmed, reasoning that the

sentence, while lengthy, did not amount to a life sentence since Dodge’s

minimum release date would be “in his early eighties.” Dodge IV, 77 A.3d at

1276.

        Further, I am persuaded by a recent decision of this Court,

Commonwealth v. Hamman, 1730 MDA 2019, 2020 WL 5015846 (Pa.




                                    -6-
J-A15008-20


Super. Aug. 25, 2020) (non-precedential decision).2 In that case, Hamman

was sentenced for three burglaries, conspiracy, two firearms violations, and

criminal mischief. For two of the burglary convictions and the conspiracy

conviction, the court imposed a total maximum sentence of 40 years and ran

it consecutively to his other sentences, for an aggregate term of 21 to 75

years of incarceration. Hamman stole items such as a table, chairs,

dehumidifiers, and a log splitter, in addition to firearms. We held that the 40-

year total maximum sentence imposed for two burglaries and a conspiracy

conviction, run consecutively to the additional 35 years of maximum

sentences, was clearly unreasonable. We explained as follows.

            Hamman, who was almost 38 years old on the date of
      sentencing, contends that the trial court abused its discretion by
      imposing a total maximum of 40 years’ imprisonment for burglary
      and conspiracy in [one of the cases] and burglary in [another]
      case. The court ran this total consecutively to Hamman’s other
      sentences to produce an aggregate maximum of 75 years’
      imprisonment, approximately 35 years longer than Hamman’s life
      expectancy.6 We agree with Hamman that the court imposed an
      excessive sentence.

            _____
            6 Pa.R.E. 201(b)(2) provides a court “may judicially notice a

            fact that is not subject to reasonable dispute because it ...
            can be accurately and readily determined from sources
            whose accuracy cannot reasonably be questioned”.
            Pennsylvania’s Standard Civil Jury Instructions refer to life
            expectancy tables prepared by the National Center for
            Health Statistics, U.S. Department of Health and Human


2  Unpublished non-precedential memorandum decisions of the Superior Court
filed after May 1, 2019, may be cited for their persuasive value. Pa.R.A.P.
126(b).



                                     -7-
J-A15008-20


           Services (“DHS”). The 2017 DHS table states that a 35 year
           old white man has a life expectancy of another 43.4 years,
           and that a 40 year old white man has a life expectancy of
           another 38.8 years. In accordance with Rule 201, we take
           judicial notice of this data.

Hamman, 2020 WL 5015846, at *4. After examining Coulverson and

the Dodge series of cases, this Court explained as follows.

            In our view, the 40 year maximum imposed for the []
     offenses [relating to two of the burglaries], in conjunction with
     Hamman’s 35 additional years of maximum sentences, is clearly
     unreasonable for reasons analogous to Coulverson. As in
     Coulverson, the trial court stated cursorily that it reviewed the
     PSI but then imposed an exceptionally long sentence by paying
     scant attention to anything other than the impact of Hamman’s
     burglaries on the victims. We understand that burglary and
     conspiracy are felonies, and that it is important for homeowners
     to feel safe in their homes. Nevertheless, as in Coulverson, the
     court went astray by focusing on vindicating the victims’ sense of
     safety without considering the gravity of Hamman’s offenses, the
     totality of Hamman’s background and criminal history, Hamman’s
     rehabilitative needs, and whether appropriate mental health
     treatment or other programs in prison will assist his rehabilitation.
     Next, as in Coulverson, Hamman’s minimum sentences fell
     within standard guideline ranges, but his sentences still may be
     excessive, because “the[ir] upper end[s] … impose[ ] a term
     unlikely to end during [his] natural life span or, as here,
     perpetually subject to the discretion of the Board of Probation and
     Parole.” [34 A.3d] at 148.

Hamman, 2020 WL 5015846, at *7. This Court thus held Hamman’s

sentences for two of the burglaries and the conspiracy conviction were clearly

unreasonable. Id. at *8.

     Instantly, Appellant was 34 years old at the time of sentencing and

under the trial court’s minimum sentence, will remain in prison until at least

age 92. I acknowledge that the trial court took account of the sentencing


                                     -8-
J-A15008-20


guidelines, had an opportunity to observe Appellant, and implicitly took

Appellant’s rehabilitative needs into account with its review of the presentence

investigation (PSI) report. See Majority at 8-10. However, the trial court

referred perfunctorily to the PSI report, and made no mention of its inclusion

of information on Appellant’s rehabilitative needs. The court focused on

Appellant’s lack of remorse in the PSI report, yet failed to acknowledge his

allocution, during which he apologized repeatedly. N.T., 6/11/2019, at 34, 36.

Nor did the trial court’s discussion evince consideration of the testimony at

sentencing describing Appellant’s tumultuous upbringing without a mother or

father as a contributing factor to his crimes. See N.T., 6/11/2019, at 11-13;

see also Coulverson, 34 A.3d at 150.

      The trial court concentrated almost exclusively on the impact of the

crimes on the victims and community, stressing that a “person’s home is their

castle” and that their sense of security had been taken from them. Id. at 9-

10, quoting N.T., 6/11/2019, at 35-36. The court did not engage in a

meaningful analysis of the gravity of the offenses. It specifically indicated that

it was imposing consecutive sentences to account for the impact on each of

the 31 victims. Yet, the court made no distinction between the victims who

were at home asleep when Appellant broke into their residences, and the

victims of Appellant’s loitering outside their homes. The court also failed to

acknowledge that none of crimes involved any encounters with any victims.




                                      -9-
J-A15008-20


      As in Coulverson and Hamman, the trial court here “imposed an

exceptionally long sentence by paying scant attention to anything other than

the impact” of Appellant’s crimes on the victims. See Hamman, 2020 WL
5015846, at *7. Likewise, as in Coulverson and Hamman, I recognize that

Appellant committed multiple felonies and understand “that it is important for

homeowners to feel safe in their homes,” but believe “the court went astray

by focusing on vindicating the victims’ sense of safety without considering the

gravity of [Appellant’s] offenses, the totality of [his] background and criminal

history, [his] rehabilitative needs, and whether appropriate mental health

treatment or other programs in prison will assist his rehabilitation.” See

Hamman, 2020 WL 5015846, at *7.

      Further, as in Dodge II, Appellant’s life sentence for property crimes is

clearly unreasonable given the particular circumstances of the offenses

involved. The trial court concluded that Appellant’s multiple offenses

warranted a lengthy period of incarceration, but “did not acknowledge that its

sentence essentially guarantees life imprisonment for Appellant.” Dodge II,
957 A.2d at 1202. It cannot be reasonably questioned that age 92 is beyond

Appellant’s life expectancy. See Hamman, 2020 WL 5015846, at *4 n.6. The

upper end of Appellant’s term is more than 70 years longer than his life

expectancy. See id. While his offenses undoubtedly are serious and upset his

victims and the community, the gravity of his offenses does not warrant a life

sentence where there were no encounters with any victims, no one was


                                     - 10 -
J-A15008-20


physically injured, and the victims who had items stolen were not even aware

their items were missing until the following day. See Dodge II, 957 A.3d at

1278 (holding Dodge “could not be sentenced to the equivalent of life

imprisonment for property crimes”).

     Accordingly, I would conclude that the trial court’s exercise of discretion

in imposing a life sentence was clearly unreasonable within the meaning of

§ 9781(c)(2). To be clear, I would hold the consecutive nature of the

sentences, and not the individual sentence imposed upon each offense,

constituted an abuse of discretion. Thus, I would vacate the judgments of

sentence and remand for resentencing.

     For these reasons, I respectfully dissent.




                                    - 11 -